Mellott,
dissenting: It seems to me that petitioner’s method of computing the specific credit under section 14 (c) accords with the statute. Its “undistributed net income” was $15,831.62. Its “adjusted net income” was $15,831.62. The “portion of the undistributed net income which is in excess of 10 per centum of the adjusted net income” ($15,831.62-$1,583.16) is $14,248.46. Since the credit may not exceed $5,000 petitioner is limited to that amount.
The majority approve the respondent’s computation, which takes “the difference between 10 per centum of the net income and $5,000.” If Congress had intended the specific credit to be “an amount equal to the excess of $5,000 or the total undistributed net income, whichever is less, over 10 percent of the adjusted net income” it could very easily have said so; but it did not. We should not distort the language used simply to allow a taxpayer with a small undistributed net income a proportionately larger credit than one with a larger income. This was taken care of by Congress when it denied the specific credit to a corporation having an adjusted net income in excess of $50,000. There is nothing in the act before us or in its legislative history to indicate that Congress intended to do aught than to allow a sma.11 corporation a specific credit of $5,000 provided the portion of its undistributed net income, which is not in excess of 10 per centum of its adjusted net income, equals that amount,
MuedoCh, Leech, and TURNER agree with this dissent.